Citation Nr: 1313794	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to November 23, 2004 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased disability rating (evaluation) for splenic flexure syndrome, in excess of 0 percent prior to February 24, 2004, and in excess of 30 percent thereafter.
 
3.  Entitlement to an initial disability rating in excess of 40 percent for lumbosacral strain with arthritis.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1973 to February 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted service connection for lumbosacral strain with arthritis; granted an increased 30 percent evaluation for splenic flexure syndrome from February 24, 2004; and granted entitlement to a TDIU from November 23, 2004.  

Historically, in June 2004, the Board remanded an appeal for service connection for a psychiatric disability, bilateral hearing loss, and lumbosacral strain with arthritis, and an increased rating for residuals of splenic flexure syndrome.  Consideration of the appeal for a TDIU was deferred.  

In January 2006 the RO granted service connection for lumbosacral strain with arthritis and assigned a 40 percent rating for the period from May 11, 1998.  The Veteran perfected an appeal as to the assigned rating in February 2007. 

A February 2008 rating decision denied service connection for a cervical/thoracic spine injury, bilateral hearing loss (secondary to a cervical/thoracic spine injury), major depression (secondary to cervical/thoracic and lumbar spine disabilities), and acute sterile pyuria.  The Veteran submitted a timely notice of disagreement to the February 2008 rating decision.  The RO issued a September 2008 statement of the case addressing only service connection for acute sterile pyuria; however, the Veteran did not perfect the appeal as to this issue, and instead withdrew the appeal in September 2008.  Therefore, the claim for service connection for acute sterile pyuria is not in appellate status, and is not before the Board.

In an April 2009 rating decision, the RO granted service connection bilateral hearing loss, a psychiatric disability (adjustment disorder with depressed mood), and myofascial dysfunction involving bilateral paracervical muscles and the right mid trapezius muscle (claimed as a cervical/thoracic spine injury).  Because the RO granted service connection for these issues, they are no longer in appellate status, and are not before the Board.  

The April 2009 rating decision also granted a TDIU for the period from November 23, 2004.  The Veteran has appealed the effective date of the award of a TDIU.  Additionally, the RO granted an increased 30 percent rating for splenic flexure syndrome for the period from February 24, 2004, thus, creating the staged rating for a compensable evaluation prior to February 24, 2004 and for a rating in excess of 30 percent from that date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran provided testimony addressing the appeal for an increased rating for splenic flexure syndrome at a September 2003 Board personal hearing in Washington, D.C., however, the Veterans Law Judge who presided over the September 2003 hearing is no longer with the Board.  In a June 2007 substantive appeal, the Veteran requested a Board hearing in Washington, D.C. to address the appeal for a higher initial rating for lumbosacral strain with arthritis.  He amended this request in July 2007 to a request for a Travel Board hearing.  Because the Veteran, through his authorized representative, has withdrawn the appeal for both an increased rating for splenic flexure syndrome and a higher initial rating for lumbosacral strain with arthritis, indicating that he did not want a hearing, BVA or otherwise, any outstanding hearing requests regarding these issues have been withdrawn.  38 C.F.R. § 20.702(d) (2012). 

The Board is granting the appeal for earlier effective date for the grant of a TDIU from September 20, 2004 under 38 C.F.R. § 4.16(a), and is remanding the appeal for an earlier effective date prior to September 20, 2004 for consideration under 38 C.F.R. § 4.16(b) (where combined rating percentages for TDIU eligibility are not met).  The issue of entitlement to an effective date prior to September 20, 2004 for a TDIU under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In a December 2011 Informal Hearing Presentation, the Veteran's representative asserted that an administrative error was made in the April 2009 rating decision, with respect to the effective date assigned for a 30 percent rating for a psychiatric disorder.  This matter is referred to the AOJ for appropriate action.  Additionally, issues raised by the Veteran in a January 2007 statement have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that that a withdrawal of an appeal for an increased rating for splenic flexure syndrome, is requested.

2.  On March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of an appeal for a higher initial rating for lumbosacral strain with arthritis is requested.

3.  The Veteran submitted an informal claim for a TDIU on July 24, 2002; there were no communications received prior to this time that could be construed as a formal or informal claim for a TDIU. 

4.  From September 20, 2004, the Veteran's service-connected disabilities met the combined percentage threshold  criteria under 38 C.F.R. § 4.16(a) for a TDIU, and evidence of record as of September 20, 2004 established that the Veteran was unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased rating for splenic flexure syndrome by the Veteran or authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal for a higher initial rating for lumbosacral strain with arthritis by the Veteran or authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  For the period from September 20, 2004, the criteria for an earlier effective date for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400(o), 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In March 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's authorized representative that the Veteran did not wish to continue the appeal for an increased rating for splenic flexure syndrome and a higher initial rating for lumbosacral strain with arthritis; hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating for splenic flexure syndrome and a higher initial rating for lumbosacral strain with arthritis, and the appeal as to these issues is dismissed.  38 C.F.R. § 20.204.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The current appeal is for an earlier effective date for the grant of a TDIU.  Earlier effective date claims are generally considered to be "downstream" issues from the original grants of a claim if appealed from that initial grant.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of VA's duty to assist a veteran of his or her concomitant responsibilities in the development of a claim involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim.  VAOPGCPREC 8-2003. 

In a December 2002 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for a TDIU as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The RO granted entitlement to a TDIU in August 2009.  Consequently, the Board finds that VA has provided the Veteran with adequate VCAA notice. 

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the outcome of the effective date claim depends exclusively on documents which are already contained in the Veteran's record.  The United States Court of Appeals for Veterans Claims (Court) has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by the failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  With respect to the appeal for an earlier effective date for a TDIU prior to September 20, 2004, the Board finds that no additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).  The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to the current appeal for an earlier effective date. 

VA must also make reasonable efforts to assist a veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records, VA examinations, Social Security Administration (SSA) records, and the Veteran's statements have been associated with the claims file.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Effective Date and TDIU Law and Analysis

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a) (West 2002).  VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2012).  Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim -- if the evidence shows that the increase in disability actually occurred after the claim was filed -- but never earlier than the date of receipt of the claim.  

The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r) (2012).  A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2012).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a) (2012). Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  When the following reports relate to examination or treatment of a disability for which service connection has previously been established, the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim and the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(b)(1).

In an April 2009 rating decision, the RO granted a TDIU effective November 23, 2004.  The Veteran contends that a TDIU is warranted from the date of his discharge from service in February 1976, from the date he was initially service-connected for a lumbar spine disability in 1998, or from the date of the claim in July 2002.  Additionally, as the Board will discuss in more detail below, in a December 2011 Informal Hearing Presentation, the Veteran's representative has asserted that there was an administrative error in assigning the effective date for the award of a TDIU, and a TDIU is warranted from September 20, 2004.  

The record shows that the Veteran submitted an informal claim for a TDIU on July 24, 2002 "claiming individual unemployability" due to a back injury sustained in service, and he reported associated pain and major depression.  A formal claim for increased compensation based on unemployability (VA Form 21-8940) was later submitted on October 23, 2002.  

The Board finds that there were no communications received prior to July 24, 2002 that could be construed as a formal or informal claim for a TDIU.  While the record also contains an August 2001 statement, three September 2001 statements, and an October 2001 statement in which the Veteran reported that he could not work or was not able to work, these statements were offered in relation to pending service connection claims in which the Veteran stated that he could not work and identified outstanding SSA records which needed to be obtained, or in which he essentially requested that his service connection claims be expedited and considered favorably due to financial hardships related to his inability to work.  The Veteran did not indicate that his inability to work was due specifically to service-connected disabilities in these statements, and the Board finds that the Veteran did not request a determination as to entitlement to a TDIU, nor did he indicate in these statements a belief in entitlement due to his inability to work.  For these reasons, the Board finds that the August 2001, September 2001, and October 2001 written statements may not be construed as a formal or informal claim for a TDIU.  See 38 C.F.R. 
§ 3.1(p).  The Board finds that July 24, 2002 is the date of the claim for purposes of assigning an effective date as it was the earliest date in which the Veteran requested benefits based on individual unemployability.  The Board must next determine when it was "factually ascertainable" that the criteria for a TDIU were met for the period beginning July 24, 2002.

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

The Veteran is service connected for a lumbar spine disability, rated 40 percent disabling from May 1998; splenic flexure syndrome, rated 30 percent disabling from February 2004; and adjustment disorder with depressed mood secondary to the lumbar spine disability, rated 10 percent disabling from February 1999, and 30 percent disabling from November 23, 2004.  Subsequent to November 23, 2004, the Veteran was additionally service connected for myofascial dysfunction and bilateral hearing loss.  Because adjustment disorder with depressed mood was service-connected as secondary to a lumbar spine disability, these disabilities have been considered as one disability for the purposes of determining eligibility for TDIU consideration based on the combined rating percentage.  38 C.F.R. § 4.16(a).  From November 23, 2004, the Veteran's disabilities met the combined rating threshold criteria for the assignment of a TDIU.  Based on the assigned ratings as described above, prior to November 23, 2004, the Veteran had a combined 60 percent rating, but did not have a single service-connected disability ratable at 60 percent or more.  Therefore, the RO determined in the April 2009 rating decision that the Veteran did not meet the schedular criteria for a TDIU prior to November 23, 2004.

In a December 2011 Informal Hearing Presentation, the Veteran's representative asserted that there was an administrative error in the April 2009 rating decision with respect to the effective date assigned for a 30 percent rating for a psychiatric disorder.  Specifically, the Veteran's representative asserts that the April 2009 rating decision cited a September 20, 2004 VA examination, and identified the September 20, 2004 date as the effective date of the increased 30 percent rating in the narrative of this decision; however, the effective date was entered as November 23, 2004 in the code sheet, and this was used in determining the effective date for the grant of a TDIU.  

The Board finds, upon reviewing the April 2009 rating decision, the associated code sheet, and the September 20, 2004 VA psychiatric examination report, that the RO intended to assign the initial 30 percent rating for adjustment disorder with depressed mood from the date of the September 20, 2004 VA examination, but erroneously identified the effective date as November 23, 2004 in the code sheet.  In light of this administrative error, the Board finds that the Veteran met the threshold criteria for the assignment of a TDIU from September 20, 2004.  Therefore, the application of a TDIU from the earlier September 20, 2004 date is appropriate because the severity of the Veteran's service-connected disabilities warrant such a rating from September 20, 2004.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Based on the evidence of record, the Board finds that, from September 20, 2004, the evidence establishes that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Medical evidence of record indicates that the Veteran was unable to secure and follow a substantially gainful occupation due to a combination of physical and psychiatric disabilities as of January 2000.  SSA records show that the Veteran was awarded disability benefits beginning in January 2000 based on a primary diagnosis of an affective disorder, and a secondary diagnosis of degenerative and discogenic disorders of the back.  A March 2001 summary associated with a SSA Psychiatric Residual Functional Capacity Assessment shows that the affective disorder, also diagnosed as depression, rendered the Veteran unemployable.  A January 2001 private treatment note associated with SSA records also shows that the Veteran had a history of depression and other physical problems that interfered with his ability to work.  

VA examinations dated in September 2004 show that the Veteran had not been gainfully employed since 1998.  The service-connected lumbar spine disability was shown to result in significant limitation in range of motion with pain.  A September 20, 2004 VA psychiatric examination assessed the Veteran with a GAF score of 50, stating that a GAF score of 50 was the highest in the past year, indicating serious impairment in social or occupational functioning in the past year.  See DSM-IV at 46-47.  VA treatment records indicate that the Veteran's service-connected psychiatric and lumbar spine disabilities had not improved since he was determined by SSA to be unemployable due to these same disabilities.  For these reasons, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that an earlier effective date of September 20, 2004 is warranted for the grant of a TDIU. 38 C.F.R. § 4.16(a).


ORDER

The appeal for an increased rating for splenic flexure syndrome is dismissed.

The appeal for a higher initial rating for lumbosacral strain with arthritis is dismissed.

An earlier effective date of September 20, 2004 for the award of a TDIU is granted. 





REMAND

Prior to September 20, 2004, the Veteran did not meet the combined percentage criteria of 38 C.F.R. § 4.16(a) for a TDIU. 

Because the Veteran's combined rating failed to meet the schedular percentage standards of section 4.16(a) prior to September 20, 2004, the claim for a total rating may be considered only on an extraschedular basis under section 4.16(b).  However, the Board may not assign a TDIU in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service; thus, the Board may only consider whether referral to those officials is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96. 

For the period from July 24, 2002 and prior to September 20, 2004, the Veteran was service connected for a lumbar spine disability, rated 40 percent disabling from May 1998; adjustment disorder with depressed mood secondary to the lumbar spine disability, rated 10 percent disabling from February 1999; and splenic flexure syndrome, rated 30 percent disabling from February 2004.  

Evidence of record shows that the Veteran last worked in 1998 due an injury to his back.  He was in receipt of SSA benefits beginning in January 2000.  SSA records indicate that the Veteran was awarded disability benefits based on a primary diagnosis of an affective disorder, and a secondary diagnosis of degenerative and discogenic disorders of the back.  Associated SSA medical evaluations indicate that the Veteran's depression renders him unemployable.  Because SSA records indicate that the Veteran was unemployable due to service-connected lumbar spine and psychiatric disorders, because the Veteran has not been able to obtain employment since the January 2000 disability determination, and because VA treatment records dated from 2002 to 2004 indicate that the Veteran continued to have significant impairments due to service-connected lumbar spine and psychiatric disorders, the Board finds that a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU, prior to September 20, 2004, is warranted under 38 C.F.R. § 4.16(b). 

In this case, because the evidence of record was sufficient to grant an earlier effective date of September 20, 2004 for the award of a TDIU, and because referral to the Chief Benefits Director of VA's Compensation is required before the Board can address the appeal for an earlier effective date prior to September 20, 2004, the Board has bifurcated the claim in order to partially grant the benefit sought (TDIU to September 20, 2004), and is remanding the remaining issue of a TDIU for the period prior to September 20, 2004 for consideration under 38 C.F.R. § 4.16(b).  Such bifurcation of a claim generally is within the VA Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176   (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of different legal theories), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  While the Board is adjudicating the earlier effective date appeal as two separate issues, it is doing so to afford the Veteran the benefit of assistance with regard to the stage of the appeal from September 20, 2004.  

Accordingly, the remaining issue of a TDIU prior to September 20, 2004 is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 4.16(b). 

2.  Thereafter, the RO/AMC should refer the appeal for an earlier effective date for the grant of a TDIU prior to September 20, 2004 to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 4.16(b).

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case addressing the claim of entitlement an earlier effective date for the grant of a TDIU, prior to September 20, 2004, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


